FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                             April 6, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 20-3164
                                                (D.C. No. 2:04-CR-20150-JWL-JPO-1)
 LARRY RUCKER,                                                (D. Kan.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges. **
                  _________________________________

      Appellant Larry Rucker filed this post-conviction appeal of the district court’s

July 30, 2020 order denying a sentence reduction under 18 U.S.C. § 3582(c)(1)(A).

We abated this appeal pending a decision in United States v. Maumau, No. 20-4056.

      The parties have filed a Joint Motion for Summary Disposition to summarily

vacate the district court’s July 30, 2020 order and to remand due to a supervening

change of law, specifically this court's recent decisions in United States v. McGee,



      *
          This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           Because this matter is being decided on a joint motion for remand to the
district court, the panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(f);
10th Cir. R. 34.1(G). The case is therefore submitted without oral argument.
No. 20-5047 (10th Cir. Mar. 29, 2021) and United States v. Maumau, No. 20-4056

(10th Cir. Apr. 1, 2021).

      Upon consideration, we lift the abatement of this appeal and grant the parties’

Joint Motion for Summary Disposition. We hereby vacate the district court's July 30,

2020 order denying a sentence reduction under 18 U.S.C. § 3582(c)(1)(A) and

remand for further proceedings consistent with United States v. McGee and United

States v. Maumau.

      The Clerk is directed to issue the mandate forthwith.


                                          Entered for the Court
                                          Per Curiam




                                          2